Citation Nr: 0111443	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for right and left knee 
disorders.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1965.  

This appeal arises from an April 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for residuals of a right ankle fracture, a 
back disorder, and disorders of the left and right knees.  
The veteran's notice of disagreement (NOD) was received in 
January 2000.  The statement of the case (SOC) was issued in 
February 2000.  The veteran's substantive appeal was received 
in February 2000.


REMAND

The veteran contends that he suffers from the residuals of a 
fractured right ankle, a back condition, and conditions of 
the left and right knee that had their origins in his active 
military service.  He states that he served with the 2nd and 
323rd Airborne Brigade at Ft. Bragg, and made between 20 and 
30 parachute jumps during service.  He maintains that his 
medical problems are attributable to the cumulative effects 
of those jumps.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior to rendering a final decision on the issue of service 
connection for residuals of a right ankle fracture, a back 
disorder, and right and left knee disorders, the Board finds 
that there are procedural defects that must be addressed and 
corrected.

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's claimed disabilities, 
and in the SOC which was provided to him, determined that the 
claims were not well grounded.  We recognize that the RO was 
acting pursuant to the law in effect at the time of its 
actions.  Until recently, the RO and the Board were required 
by law to assess every claim, before completing an 
adjudication as to the its merits under substantive law, to 
determine whether it was well grounded.  If the RO determined 
that the claim was not well grounded, it was obligated to 
deny the claim and to assist the claimant no further in 
developing additional evidence pertaining to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Anderson v. Brown, 9 Vet. App. 542, 
546 (1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993). 

More recently, the U.S. Court of Appeals for Veterans Claims 
had issued a decision holding that VA was not permitted to 
assist a claimant in developing a claim which was not well 
grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 1999), 
en banc consideration denied, 13 Vet.App. 205 (1999) (per 
curiam), remanded sub nom. Morton v.Gober, No. 99-7191 (Fed. 
Cir. Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet.App. 174 (2000) (per 
curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.

The record indicates that the veteran made reference to 
care received at "Mary Black Hospital," during his 
May 2000 hearing before the RO Hearing Officer.  There 
is no evidence that the RO noted this reference and 
took steps to seek records of care from that 
institution.  Because such records may provide evidence 
that is probative of the veteran's contentions, and in 
view of the enhanced duty-to-assist requirements of the 
VCAA, the RO must initiate efforts to obtain them.

Review of the evidence of record also discloses that the 
veteran claims to be in receipt of Social Security 
Administration (SSA) disability benefits.  During his May 
2000 hearing, the veteran indicated that he was receiving SSA 
benefits based upon leg, knee, and back disorders.  Neither a 
copy of the decision granting SSA disability benefits to the 
veteran, nor the medical records used in rendering that 
determination are of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant to the instant claim, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet.App. 67 (1996).  If 
SSA did in fact award benefits based on disorders of the 
legs, knees, and back, the record of such award and the 
evidence upon which it was based would be relevant to the 
case currently before the Board.  Further, the Court recently 
concluded, in the case of Tetro v. Gober, 14 Vet.App. 100, 
108 (2000), that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA as to disabilities in issue before VA.  
Accordingly, the veteran's SSA records must be obtained in 
connection with his service-connection claim.

The VCAA states that, when the Secretary seeks to procure 
records of certain Federal agencies, "the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000)(to be 
codified as amended at 38 U.S.C.A. § 5103A).  There is no 
evidence in this case that the RO noted the absence of SSA 
records and notified the veteran, nor is there indication 
that those records were sought.  Thus, as discussed above, 
the RO must make efforts to obtain them.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the 
veteran submit the names and addresses of 
all VA and non-VA medical care providers 
who have treated him, since his service 
separation, for the disorders for which 
he now claims service connection.  The 
veteran should be advised that this 
evidence might include, but not be 
limited to, copies of medical 
examinations (employment, insurance, or 
otherwise) that may have been performed 
after his service discharge.  After 
securing the necessary releases, the RO 
should obtain any such records (not 
already on file) and permanently 
associate them with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
in rendering its decision on the 
veteran's claim.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA medical examination.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
Based upon the documented history and 
examination findings, the examiner should 
state whether it is at least as likely as 
not that the veteran's claimed disorders 
are etiologically related to any incident 
or accident that occurred during his 
military service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), Fast 
Letter 01-02 (Jan. 9, 2001), and Fast 
Letter 01-13 (Feb. 5, 2001), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence, applicable law, 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




